      Case 1:13-cv-09244-RA-SDA Document 335 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         8/26/2021
 IN RE ACTOS ANTITRUST LITIGATION

 THIS DOCUMENT RELATES TO:                             Master File No. 1:13-cv-09244 (RA) (SDA)

 ALL ACTIONS
                                                       ORDER



STEWART D. AARON, United States Magistrate Judge:

       Following the Second Circuit’s decision on Takeda’s interlocutory appeal (see USCA

Opinion, ECF No. 334), the parties are directed to appear for a telephone conference on Friday,

September 24, 2021, at 11:00 a.m. to discuss the status of this action. At the scheduled time, the

parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745.

       At least one week prior to the conference, the parties shall file a joint letter regarding

proposed next steps and a proposed schedule.

SO ORDERED.

DATED:         New York, New York
               August 26, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
